              Case 2:09-bk-26198-BR                   Doc 67 Filed 01/12/21 Entered 01/12/21 13:21:20                                      Desc
                                                       Main Document    Page 1 of 4



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address

Adam Dolce, Esq. - SBN 310112
NONPROFIT LEGAL SERVICES, INC.
414 Yale Avenue, Suite B
Claremont, CA 91711
(O) 909-542-9030
(F) 909-992-3554
Email: thenonprofitlawfirm@gmail.com;
adam@dolcelegal.com




         Individual appearing without an attorney
         Attorney for: KENYA RUIZ

                                            UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                                   DIVISION

    In re:                                                                      CASE NO.: 2:09-bk-26198-BR
RUBEN RUIZ; and KENYA RUIZ,                                                     CHAPTER: 7



                                                                            NOTICE OF LODGMENT OF ORDER IN
                                                                            BANKRUPTCY CASE RE: (title of motion 1):
                                                                            KENYA RUIZ'S MOTION TO DISGORGE
                                                                            ALL FEES/COSTS PAID TO ATTORNEY
                                                                  Debtor(s) GREGORY L. BOSSE


PLEASE TAKE NOTE that the order titled Order Granting Debtor Kenya Ruiz's Motion to Disgorge All Fees/Costs Paid to
Attorney Gregory L. Bosse

was lodged on (date)           01/12/2021          and is attached. This order relates to the motion which is docket number 51                    .




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:09-bk-26198-BR                   Doc 67 Filed 01/12/21 Entered 01/12/21 13:21:20                                      Desc
                                                 Main Document    Page 2 of 4



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
414 Yale Avenue, Suite B, Claremont CA 91711


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
   01/12/2021
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 jmenchaca@menchacacpa.com; ca87@ecfcbis.com (John Menchaca - Trustee); ustpregion.16.la.ecf@usdoj.gov
 (U.S. Trustee (LA)); greg@lawbosse.com (Gregory L. Bosse)



                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) _______________,01/12/2021       I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
  Gregory L. Bosse, Esq.                  Hon. Barry Russell
  940 W. 17th Street, Suite F             United States Bankruptcy Court, Central Dist. CA
  Santa Ana, CA 92706                      255 E. Temple Street, Suite 1660, Courtroom 1668
  (courtesy copy);                        Los Angeles, CA 90012
                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

01/12/2021            Adam D. Dolce                                                         /s/ Adam D. Dolce
Date                      Printed Name                                                       Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
                  Case 2:09-bk-26198-BR        Doc 67 Filed 01/12/21 Entered 01/12/21 13:21:20             Desc
                                                Main Document    Page 3 of 4



                           NONPROFIT LEGAL SERVICES, INC.
                      1
                           Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B
                           Claremont, CA 91711
                      3    Telephone: (909) 542-9030
                           Fax: (909) 992-3554
                      4
                           Email: thenonprofitlawfirm@gmail.com
                      5
                           Attorney for Debtor/Moving Party, KENYA RUIZ
                      6

                      7

                      8                         UNITED STATES BANKRUPTCY COURT

                      9                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

                    10

                     11    IN RE:                                     Case No. 2:09-bk-26198-BR
                     12                                               Before: Hon. Barry Russell
                                 RUBEN RUIZ; and
                     13          KENYA RUIZ,
                                                                      ORDER GRANTING DEBTOR KENYA
                     14                      Debtors.                 RUIZ’S MOTION TO DISGORGE ALL
                     15                                               FEES/COSTS PAID TO ATTORNEY
                                                                      GREGORY L. BOSSE
                     16
                                                                      Hearing Date/Time
                     17                                               Date: January 19, 2021
                    18                                                Time: 2:00pm
                                                                      Place: via www.Zoomgov.com
                     19

                    20

                     21          This matter is before the Court on Debtor and Moving Party KENYZ RUIZ’s

                    22     “Motion to Disgorge All Fees/Costs Paid to Attorney Gregory L. Bosse” (ECF 51). This
                    23     Motion is set for hearing on January 19, 2021 at 2:00pm via the Court’s Zoom for
                    24
                           Government-platform. As part of her supporting papers, Ms. Ruiz seeks disgorgement
                    25
                           in an amount equal to $24,577.15 (per ECF 51, p. 2, ¶ 2; ECF 55-6 [Fig 1.8]).
                    26

                    27           Pursuant to Local Bankruptcy Rule 9013-1(f)(1), Mr. Bosse’s opposition to this

                    28     motion to disgorge was due fourteen days prior to the date designated for hearing, or by

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                 1
     (909) 293-8449
                                               ORDER GRANTING KENYA RUIZ’S MOTION TO DISGORGE
                                                             IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR          Doc 67 Filed 01/12/21 Entered 01/12/21 13:21:20        Desc
                                                  Main Document    Page 4 of 4



                           January 5, 2021.
                      1

                      2           On January 7, 2021, Ms. Ruiz filed a notice of non-opposition by Mr. Bosse (ECF

                      3    63). Under Local Bankruptcy Rules 9013-1(f)(3) and 9013-1(h), the Court therefore
                      4
                           treats Mr. Bosse’s non-opposition as consent to this Court’s authority to grant Ms. Ruiz’s
                      5
                           Motion to Disgorge.
                      6
                                 The Court, having reviewed Kenya Ruiz’s Motion, the declarations and exhibits in
                      7

                      8    support thereof (ECF 50 and 55, respectively), Ms. Ruiz’s Request for Judicial Notice

                      9    (ECF 52) and exhibits in support thereof, as well as Ms. Ruiz’s corresponding Motion for
                    10
                           Sanctions (ECF 50), together with the record in general and Mr. Bosse’s non-opposition,
                     11
                           determines that a hearing on the Motion is not required nor necessary under Local
                     12
                           Bankruptcy Rule 9013-1(j)(3).
                     13

                     14          The Court further rules as follows:

                     15          1. Kenya Ruiz’s Request for Judicial Notice at ECF 52 is GRANTED;
                     16
                                 2. Kenya Ruiz’s Motion to Disgorge at ECF 51 is GRANTED;
                     17
                                 3. Gregory L. Bosse is ordered to disgorge $24,577.15, representing the total
                    18
                                     fees and costs he was paid in his prior representation of Kenya Ruiz, by check
                     19

                    20               or money order made payable to the “Law Office of Adam Dolce – Lawyer

                     21              Trust Account” within fourteen (14) days of the date this order is entered;
                    22
                                 4. The Court’s disgorgement order is in addition to its sanction order granted
                    23
                                     concurrently herewith; and
                    24
                                 5. Hearing as to this Motion, set for January 19, 2021 at 2:00pm, is vacated.
                    25

                    26                                                 ###

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   2
     (909) 293-8449
                                                 ORDER GRANTING KENYA RUIZ’S MOTION TO DISGORGE
                                                               IN RE KENYA RUIZ
